United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
BROWNS FERRY NUCLEAR PLANT,
Decatur, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1634
Issued: January 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2008 appellant filed a timely appeal from March 28, 2008 and July 13, 2007
decisions of the Office of Workers’ Compensation Programs’ denying his hearing loss claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over merits of this case.
ISSUES
The issues are: (1) whether appellant filed a timely claim for hearing loss; and
(2) whether appellant’s hearing loss is causally related to his federal employment.
FACTUAL HISTORY
On February 14, 2007 appellant, then a 56-year-old machinist, filed an occupational
disease claim alleging that he sustained bilateral hearing loss due to exposure to hazardous noise
at his federal job. He worked for the employing establishment intermittently from April 2, 1979
to June 8, 1983. Noise surveys where he worked, for four to six hours a day, five days a week,
showed readings of 76 to 94 decibels. The employing establishment provided earplugs.

Between 1971 and 1977 appellant worked at a tool and die company as a machinist and wore
hearing protection. Between 1984 and 1986 he drove a truck. Between 1986 and 2000 appellant
was a wheel operator for a tile company and wore hearing protection. A February 6, 2007
audiogram revealed that appellant had bilateral hearing loss.
On May 9, 2007 the Office requested additional information, including an employment
and noise exposure history, the date appellant first noticed his hearing loss and the date he
realized his hearing loss might be related to his employment. It also requested copies of any
medical reports related to his hearing problem or audiograms.
The employing establishment provided copies of appellant’s first audiogram performed
on April 2, 1979 and his last audiogram on March 25, 1982. An Office medical adviser reviewed
the audiograms on June 6, 2007. He advised that the initial 1979 audiogram revealed a
preexisting moderate to severe high frequency hearing loss which did not show worsening as of
March 25, 1982.
By decision dated July 13, 2007, the Office denied appellant’s claim on the grounds that
it was not timely filed within three years of his last day at his federal employment, June 8, 1983.
Appellant requested reconsideration.
The Office referred appellant, together with a statement of accepted facts, to
Dr. Howard M. Goldberg, a Board-certified otolaryngologist, for an otologic examination and
audiometric testing and an opinion as to the cause of his hearing loss.
In a March 11, 2008 report, Dr. Goldberg provided the results of audiometric testing and
an otologic examination of appellant. He found that appellant had preexisting mid and high
frequency sensorineural hearing loss bilaterally when he began his federal employment and his
hearing loss did not worsen during that employment. Dr. Goldberg indicated that appellant’s
subsequent increased hearing loss occurred during his private employment after he left his
federal job in 1983.
By decision dated March 28, 2008, the Office denied appellant’s claim on the grounds
that the medical evidence established that his hearing loss was not causally related to his federal
employment. It made no specific findings regarding the timeliness of the claim.
LEGAL PRECEDENT -- ISSUE 1
Section 8122(a) of the Federal Employees’ Compensation Act states that an original
claim for compensation for disability or death must be filed within three years after the injury or
death. Section 8122(b) provides that, in latent disability cases, the time limitation does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the casual relationship between the employment and the compensable disability.1 The

1

5 U.S.C. § 8122(a)(1) and (2).

2

Board has held that, if an employee continues to be exposed to injurious working conditions after
such awareness, the time limitation begins to run on the last date of this exposure.2
The statute provides an exception of the three-year limit for filing, which states that a
claim may be regarded timely if an immediate superior had actual knowledge of the injury within
30 days, or if written notice of injury as specified in section 8119 was given within 30 days. The
knowledge must be such as to put the immediate superior reasonably on notice of an on-the-job
injury or death.3 The Board has held that a program of annual audiometric examinations
conducted by an employing establishment may constructively establish actual knowledge of a
hearing loss such as to put the immediate supervisor on notice of an on-the-job injury. 4
ANALYSIS -- ISSUE 1
The Office initially denied appellant’s claim on July 13, 2007 on the grounds that
appellant’s claim was not timely filed within three years of June 8, 1983, his last day of federal
employment. Appellant requested reconsideration and alleged that his hearing loss was a latent
disability and that he only became aware of a hearing loss, casually related to his federal
employment, following a February 6, 2007 audiogram.
The evidence of record establishes that appellant had a preexisting moderate to severe
high frequency hearing loss on the date he began his federal employment, April 2, 1979. During
his federal employment he underwent employing establishment audiogram evaluations dating
from April 2, 1979 until March 25, 1982. None of these audiogram evaluations however
established an employment-related progressive hearing loss. Neither appellant nor the
employing establishment were placed on notice that appellant had an employment-related
hearing loss prior to his retirement on June 8, 1983. However, appellant thereafter underwent an
audiometric examination of February 6, 2007, which revealed an increased hearing loss.
Appellant therefore knew or should have known of his alleged latent condition on
February 6, 2007. Appellant’s February 14, 2007 claim for latent hearing loss was therefore
timely filed.
LEGAL PRECEDENT -- ISSUE 2
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
2

Garyleane A. Williams, 44 ECAB 441 (1993).

3

5 U.S.C. § 8122(a)(1); Eddie L. Morgan, 45 ECAB 600 (1994).

4

Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Time, Chapter 2.801.6c (February 2000).
5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.6
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.7
ANALYSIS -- ISSUE 2
Appellant alleged that he sustained bilateral hearing loss due to exposure to hazardous
noise at his federal job between April 2, 1979 and June 8, 1983.
An Office medical adviser reviewed copies of appellant’s first audiogram performed on
April 2, 1979 and his last audiogram on March 25, 1982. He advised that the initial 1979
audiogram revealed a preexisting moderate to severe high frequency hearing loss which did not
show worsening as of March 25, 1982.
Dr. Goldberg reviewed the factual background of appellant’s condition provided in the
statement of accepted facts, examined appellant and provided the results of audiometric testing
and an otologic examination. He found that appellant had preexisting bilateral mid and high
frequency sensorineural hearing loss when he began his federal employment. Dr. Goldberg
stated that appellant’s hearing loss did not worsen during his period of federal employment. He
opined that appellant’s hearing loss was not caused by his federal employment between 1979 and
1983. Dr. Goldberg indicated that appellant’s subsequent increased hearing loss occurred during
his private employment after he left his federal job in 1983.
The Board finds that the medical evidence from Dr. Goldberg and the Office medical
adviser establishes that appellant’s hearing loss was not caused or aggravated by his federal
employment between 1979 and 1983. The Office properly denied his hearing loss claim.
CONCLUSION
The Board finds that appellant failed to establish that his hearing loss is causally related
to his federal employment.

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
7

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 28, 2008 and July 13, 2007 are affirmed.
Issued: January 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

